Citation Nr: 9913471	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to May 1977.  
He died on June [redacted], 1984.  The appellant is the 
veteran's widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the appellant moved to 
Washington, and her claim was forwarded to the Board from the 
Seattle, RO.


FINDINGS OF FACT

1.  In September 1989, the Board denied a claim for service 
connection for the cause of the veteran's death on the basis 
that the evidence did not show that the veteran's death was 
caused by or etiologically related to service or a service-
connected disability.

2.  Evidence added to the record since the September 1989 
Board decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran's death was caused by or etiologically related to 
service or a service-connected disability) and, when 
considered alone or together with all of the evidence, both 
old and new, has no significant effect upon the fact 
previously considered.



CONCLUSIONS OF LAW

1.  The September 1989 Board decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

2.  Evidence submitted since the September 1989 Board 
decision is not new and material and the appellant's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the appellant is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131.  

Under 38 C.F.R. § 3.309(d) certain diseases shall be service 
connected if they become manifest in a radiation-exposed 
veteran, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  Those diseases include 
leukemia, certain cancers and lymphomas.  A radiation exposed 
veteran includes a veteran who, while serving on active duty, 
participated in a radiation-risk activity.  Radiation-risk 
activities, in turn, include onsite participation in a test 
involving atmospheric detonation of a nuclear device.  38 
C.F.R. § 3.309(d)(3).

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam era and has a disease listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Included on 
that list of diseases is Hodgkin's disease.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant is seeking service connection for the cause of 
the veteran's death.  In a September 1989 decision, the Board 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  Evidence of record at the time 
of the September 1989 decision included reports of 
examinations conducted in June 1956 and December 1958, during 
the veteran's period of service.  The veteran's service 
medical records were not available.

Medical records from Dr. M.H. dated from 1980 to 1984 include 
a January 1980 consultation report showing that the veteran 
was seen for evaluation of Hodgkin's disease.  Reportedly, 
the veteran had been in his usual state of good health until 
about December 1979, when he had the onset of an upper 
respiratory tract infection.  During the recuperative phase, 
he noticed some asymmetry of his left neck and palpated a 
mass.  A left cervical lymph node biopsy revealed Hodgkin's 
disease, mixed-cellularity type.  

An April 1983 private physician's report shows that the 
veteran was seen for a preleukemia state.  The report 
contains a history that the veteran had received radiation 
therapy and chemotherapy for Hodgkin's disease.  The report 
reflects a diagnosis of acute myeloblastic leukemia, 
secondary to treatment for Hodgkin's disease.  

The Certificate of Death reveals that the veteran died on 
January [redacted], 1984, at the age of 46 from leukemia.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

In a November 1986 statement, the Department of the Air Force 
reported that the United States Air Force Master Radiation 
Repository contained no record of an exposure history for the 
veteran.  

In September 1989, the Board denied service connection for 
the cause of the veteran's death. 

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103, 7104(a).  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 
38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
it may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether the evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105; see also 38 U.S.C.A. §§ 5108, 
7104.  Thereafter, once a Board decision becomes final under 
section 7104(b), "the Board does not have the jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence added to the record since the September 1989 
Board decision consists of service department records showing 
that the veteran served as an Aircraft Control and Warning 
Operator.  While this evidence can be considered "new" in 
that it was not considered by the Board in its September 1989 
decision, it is not "material" because it does not contain 
information showing that the veteran was exposed to radiation 
in service or served in Vietnam.  

The Board notes that in September 1993 the appellant 
completed VA Form 21-4142, Authorization for Release of 
Information, which authorized the release of medical records 
from Dr. M.H. for the period from January 1980 to January 
1984.  Although the RO did not attempt to obtain these 
records, the Board observes that the appellant has not 
alleged that the current request includes records that were 
not previously received from Dr. M.H, and considered by the 
Board in 1989.  Hence, Board determines that such medical 
records have already been obtained and associated with the 
claims file prior to the Board's decision in 1989.

Because the evidence submitted since the Board rendered its 
September 1989 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's death was caused by or 
etiologically related to service, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.165(a), and provides no 
basis to reopen the claim of service connection for 
hepatitis.  38 U.S.C.A. § 5108.  As the claim is not 
reopened, the Board does not reach the merits of the claim, 
including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. § 5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).



ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

